TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00635-CV



                               In re Joseph Deeb, d/b/a JD Motors




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                              ORDER


PER CURIAM

               Relator has filed a motion to stay the underlying trial proceedings pending our

consideration of his petition for writ of mandamus, stating that the real parties in interest informed

him that they do not oppose the request for temporary relief. See Tex. R. App. P. 52. We grant the

motion and stay all trial court proceedings until twenty days after this Court issues a decision in

this original proceeding. See id. R. 52.10.

               It is so ordered on October 18, 2017.



Before Justices Puryear, Field, and Bourland